         Case 1:14-cr-00405-JMF Document 123 Filed 08/31/20 Page 1 of 2




                                              August 31, 2020

By ECF                                  The Court agrees that allowing Mr. Dana to return to Israel to be with his family
Honorable Jesse M. Furman               and to begin the job that awaits him is the best way of ensuring that he resumes
United States District Judge            a law-abiding life. Accordingly, and with the consent of the Government, the
Southern District of New York           motion is GRANTED. The Clerk of Court is directed to terminate ECF No. 122.
40 Foley Square
New York, NY 10007                                                         SO ORDERED.



Re:    United States v. Eli Dana
       14 Cr. 405 (JMF)
                                                                           August 31, 2020


Dear Judge Furman,

        The Court sentenced Eli Dana to one year and one day imprisonment and 2 years of
supervised release on February 25, 2020. Dkt. No. 101. On March 31, 2020, with the consent of
the government, the Court granted Mr. Dana’s motion for compassionate release and reduced his
prison sentence to time served and imposed a term of 5 months of home incarceration. Dkt. No.
108. Mr. Dana completed his term of home incarceration today. Probation Officer Bourque
reports that Mr. Dana was fully compliant with the terms of his home confinement, except for
one deviation from his approved destination during an authorized leave from the home, which
was addressed with a verbal reprimand and did not reoccur.

       We write to the Court to seek permission for Mr. Dana to return to live in Israel. As the
Court is aware, Mr. Dana worked and lived there for the past 20 years. In our sentencing
materials, we detailed the life that awaits him there—both his livelihood and his children and
grandchildren. The Court anticipated such an application at sentencing:

       Let me also state that I am not going to invite, but I imagine there may be an application
       after Mr. Dana's release with respect to his return to Israel. Let’s postpone that to another
       day. I don’t know what his plans are with respect to whether he would propose to remain
       here or go back to Israel. My point is, in imposing supervised release, I am not precluding
       the possibility that that would be appropriate. I think we should just defer assessment of
       that until after his release, at which time I think it would be a better time to evaluate what
       is the most appropriate course. I think ultimately I would like him to resume a law-
       abiding life supported by family. I know he has some family here. He has some family in
       Israel. I know he has a job actually waiting for him in Israel. I don’t know what he would
       do here. So it may well be that I would approve that request. I just thought I would flag
       that and didn’t want the fact that I imposed supervised release to be understood that I
       wouldn’t entertain that sort of application. (Sent. Tr. p. 38-9, at Dkt. No. 103.)

                                                  1
          Case 1:14-cr-00405-JMF Document 123 Filed 08/31/20 Page 2 of 2




        That day has now come. Mr. Dana has been able to live in New York because he has
been supported by the generosity of his friends and family—but he is eager to return to Israel,
where he can support himself. His job in the Bezalel Market is still waiting for him; Mr. Dana
worked there 6 days a week from 2009 until his arrest in 2019. Our sentencing submission
detailed Mr. Dana’s life-long work ethic and his commitment to his job in the open-air market in
Tel Aviv. If he is permitted to resume that job, he will work hard every day to support himself
financially again.

         His children and grandchildren are waiting for him in Israel. Before his arrest, Mr. Dana
was a very active grandfather in the lives of his two granddaughters; they have been separated
since his extradition and he is eager to reunite with them. Moreover, Mr. Dana’s daughter was
recently engaged to be married and she is hoping to schedule the wedding as soon as her father
can be there to attend in person. Mr. Dana’s brothers and sisters and friends and colleagues in
Israel are also planning to welcome him with open arms. His life is there waiting for him; there is
no life for him in New York.

        If this permission is granted, when Mr. Dana first arrives back in Israel, he will stay with
family until he secures his own home. His brother has an apartment that Mr. Dana can stay in,
and his nephew and sister have also invited him to live with them until he is settled.

        Therefore, we propose that Mr. Dana be permitted to move to Israel. I have spoken to the
Department of Probation, and understand that if this application is granted, once he is out of the
country, Mr. Dana will be treated like those who are deported following their criminal sentences:
he will not be supervised while abroad, but the supervision would resume if he returned to the
United States within his 2-year term.

        The Department of Probation, by Officer Bourque, takes no position on this request. The
Government, by Assistant United States Attorney Matthew Hellman, consents to the defendant’s
application. The Government also understands that the Department of Probation will not
actively supervise Mr. Dana when he is outside the United States, but will resume supervision
should he return to the United States within the term of supervision imposed.

         Thank you for your consideration. We stand ready to address any questions from the
Court.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Mr. Dana




                                                 2
